                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DEMARIO WINSTON,

             Petitioner,                                Case Number 16-00865
v.                                                      Criminal Case Number 11-00012
                                                        Honorable David M. Lawson
UNITED STATES OF AMERICA,

             Respondent.
                                          /

                                      JUDGMENT

      In accordance with the opinion and order granting the motion to vacate sentence entered

on this date, it is ORDERED AND ADJUDGED that the motion to vacate sentence pursuant to

28 U.S.C. § 2255 is GRANTED and the judgment of sentence issued on September 3, 2015 is

VACATED.

                                                        s/David M. Lawson
                                                        DAVID M. LAWSON
                                                        United States District Judge
                                                        Sitting by special designation

Date: September 27, 2019
